UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2328


ROBERT ALAN BERKOWITZ,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA, The; WACHOVIA BANK, N.A.; BANK OF
ANDERSON, NA; CARECREDIT, INCORPORATED - GE MONEY COMPANY;
CITY OF ANDERSON; BLUE CROSS & BLUE SHIELD OF SOUTH
CAROLINA; DELTA DENTAL PLAN OF MISSOURI; CIGNA HEALTHCARE
BENEFITS, INCORPORATED; CIGNA CORPORATION; METROPOLITAN LIFE
INSURANCE COMPANY; NATIONAL TECHNOLOGY LEASING CORPORATION;
BARTON R. BRIGHT, III, a/k/a Chip; NATIONAL PROCESSING
COMPANY;    GLOBAL     PAYMENTS,    INCORPORATED;    ELAVON,
INCORPORATED; CHASE PAYMENTECH; BANK OF AMERICA; FIFTH THIRD
BANK OPERATIONS; LEGAL ENTRY MD IMOC2Q; FIRST DATA MERCHANT
SERVICES CORPORATION; HPSC, INCORPORATED - GE HEALTHCARE
FINANCIAL SERVICES; GREAT AMERICAN LEASING CORPORATION; DF
SERVICES, LLC,

                Respondents – Appellees,

          and

PATTERSON DENTAL SUPPLY, INCORPORATED,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:09-cv-00651-HMH-BHH)


Submitted:   October 19, 2010               Decided:   October 25, 2010
Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Alan Berkowitz, Appellant Pro Se.  George John Conits,
Assistant United States Attorney, Greenville, South Carolina;
Laurie Allyn Snyder, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Robert    Alan     Berkowitz          seeks    to   appeal     the    district

court’s order denying in part and granting in part the United

States’ motion to dismiss some, but not all, of the respondents

in   his    petition    to     quash      summonses         issued   by    the     Internal

Revenue Service upon third-party record-keepers.                          This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),     and    certain     interlocutory          and    collateral         orders,    28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.     Loan    Corp.,     337   U.S.       541,   545-46     (1949).          The   order

Berkowitz     seeks    to     appeal      is    neither      a   final     order    nor    an

appealable interlocutory or collateral order.                           Accordingly, we

dismiss the appeal for lack of jurisdiction.                           We dispense with

oral     argument     because       the    facts      and    legal     contentions        are

adequately        presented    in    the       materials      before      the    court    and

argument would not aid the decisional process.

                                                                                  DISMISSED




                                               3